Pee Cueiam.
Appellant seeks to raise the question whether the constitution required explicit advice to him of his right to appeal from his criminal conviction. No such issue was projected in the trial court in this post-conviction proceeding. It was first sought to be raised in the Appellate Division without any factual grounding in the record. This being so, there is no basis for the present appeal and it is, therefore, dismissed.
*407For dismissal — Chief Justice Weiftraub and Justices Jacobs, Frafcis, Proctor, Hall, Schettifo and Hanemaf—7.
Opposed — None.